Citation Nr: 0807958	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  03-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a left shoulder injury. 

2.  Entitlement to a separate rating for recurrent 
subluxation of the left shoulder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from February 1998 to 
September 2001.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Winston-Salem, North Carolina, which granted a claim 
for service connection for residuals of a left shoulder 
injury and assigned a 10 percent disability rating.  By 
rating decision dated in July 2003, the North Little Rock, 
Arkansas, RO granted a higher initial rating, to 20 percent, 
effective from the date of claim.

The veteran provided testimony on the issues of entitlement 
to service connection for a right wrist, right heel, left 
heel, right elbow, right knee, and left knee disorders during 
his January 2008 videoconference hearing before the 
undersigned Veterans Law Judge.  A review of the record 
reveals that these claims were denied in an August 2004 Board 
of Veterans' Appeals (Board) decision.  Accordingly, the 
Board will construe the veteran's testimony on those issues 
as informal claims to reopen claims for service connection 
for those disabilities.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action. 

The issue of entitlement to a higher initial rating for 
residuals of a left shoulder injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's service-connected left shoulder disorder is 
manifested by instability and ease of subluxation.




CONCLUSION OF LAW

The criteria for a 20 percent evaluation for impairment of 
the left humerus have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5202 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that a higher rating is warranted for his 
service-connected left shoulder disability.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As this case involves the initial evaluation assigned for the 
service-connected left shoulder disorder, the severity of 
that disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered the requirements of Fenderson and 
has determined that the evidence of record shows that the 
instability in the veteran's left shoulder has been generally 
consistent since service connection was initially awarded.

The veteran's left shoulder disability is currently rated 20 
percent disabling under Diagnostic Code 5201 for limitation 
of motion of the arm.  38 C.F.R. § 4.71a (2007).  The left 
shoulder is the veteran's minor shoulder.  38 C.F.R. § 4.69 
(2007); See September 2000 clinic note indicating that the 
veteran is right hand dominant.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A separate rating can be granted based on 
instability of the knee apart from a rating based on 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997).  By 
analogy, the Board finds that separate ratings can also be 
awarded for limitation of motion and instability of the 
shoulder.  Here, the veteran is currently rated 20 percent 
for limitation of motion of the shoulder under Diagnostic 
Code 5201.  

Under Diagnostic Code 5202 for impairment of the humerus, a 
20 percent rating is warranted for the minor shoulder where 
either infrequent episodes of recurrent dislocation of the 
scapulohumeral joint or frequent episodes of dislocation and 
guarding of all arm movements are shown.  38 C.F.R. § 4.71a 
(2007).  

The medical evidence shows that the veteran also has 
instability of the shoulder which equates to infrequent 
episodes of recurrent dislocation.  The veteran injured his 
shoulder in service in February 1999.  He underwent surgery 
on the left shoulder in July 1999 and again in September 2000 
in unsuccessful efforts to repair posterior laxity, or 
instability.  In March 2004 he underwent a third surgery to 
resolve his problems with left shoulder instability.

The April 2005 VA examiner found that the veteran had 
"instability in his left shoulder that has not been 
corrected with three operations."  The examiner noted that 
"[i]t was . . . evident on pushing and pulling his shoulder 
that he can still sublux it quite easily."  He examiner 
noted that the subluxation was "both palpable and good [sic] 
be visualized as well."  In addition, the veteran testified 
during his January 2008 hearing that "just by sitting here I 
can move [the left shoulder] back and forth in the joint."  
Accordingly, a separate 20 percent rating is appropriate 
under Diagnostic Code 5202.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
with respect to a separate rating for instability the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  With respect as to whether a rating 
higher than 20 percent is warranted for the service-connected 
left shoulder disorder under Diagnostic Codes 5201 and 5202, 
that question is addressed in the Remand section below.  


ORDER

A separate 20 percent rating is granted for recurrent 
subluxation of the left shoulder, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

With respect to whether higher ratings are warranted for the 
veteran's service-connected left shoulder symptomatology, 
further due process and development is necessary.

First, it is noted that the record before the Board was a 
rebuilt claims folder that contained no documentation of VCAA 
notice, or indeed, any supplemental statement of the case 
following a July 2003 statement of the case.  In addition, 
after being informed of the loss of this records, the veteran 
submitted a substantial packet of materials, including 
service medical records, VA treatment records, and lay 
statements from his wife, a neighbor, and a supervisor to the 
BVA.  The veteran did not provide a waiver of initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304.  While 
it appears that the RO may have previously reviewed these 
records, given that the claims folder has been rebuilt, it is 
unclear what records the RO previously reviewed.  

Further, the veteran testified that he has received ongoing 
treatment for his left shoulder at the Fayetteville, Arkansas 
VA medical facility, most recently around January 2007.  The 
most recent VA treatment records in the file are dated in 
February 2006.  

Lastly, a contemporaneous VA examination is warranted as his 
last examination was three years ago and the veteran has 
testified that his shoulder will get worse with time and that 
he has been told by his physicians that a shoulder 
replacement will eventually be necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Inform the claimant of any information 
and evidence not of record (1) that is 
necessary to substantiate his claim for a 
higher initial rating for his service-
connected left shoulder disorder; (2) that 
VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) 
ask the claimant to provide any evidence 
in his possession that pertains to the 
claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Provide the veteran with 
additional notice concerning regulations 
governing assignment of effective dates 
and disability evaluations.

2.  Develop all pertinent VA treatment 
records, including records from the 
Fayetteville, Arkansas, VA medical 
facility from February 2006 to the 
present.

3.  Schedule a VA examination to assess 
the nature and severity of the veteran's 
service-connected left shoulder disorder, 
to include assessments of instability and 
range of motion.  The examiner is to 
provide an opinion concerning the impact 
of the appellant's service-connected left 
shoulder disability on his ability to work 
at any occupation for which he may be 
otherwise qualified.  The claims file must 
be reviewed by the examiner in connection 
with the examination.  All necessary tests 
and studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

4.  Thereafter, readjudicate the claims 
for higher initial ratings for limitation 
of motion and instability of the left 
shoulder.  If any benefit sought on appeal 
remains denied, the veteran and his 
accredited representative, if any, should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim since the 
issuance of the SOC.  The veteran and his 
representative, if any, should be given 
the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


